DETAILED ACTION
Information Disclosure Statement
The information disclosure statements have been received and considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,134,738. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are simply an obvious variation of the claims in the patent.  Note applicants have re-filed the original claims (1-20) from the original patent application (16/169,450).
Claim Objections
Claim 20 is objected to because of the following informalities: Clairn 20 line 6 the limitation “is
covers” should be rephrased.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis
for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale,
or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1,5,8,9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by over Krueger U.S.
2014/0208486.
Regarding claim 1 Krueger shows in figures 4 and 5A an energy absorbing system comprising a
support surface 202 and a first flex cell 304,306 coupled to the support surface 205; wherein the flex cell
comprises a ‘panel’ 205 (as broadly claimed—an as per applicant’s), a flex cage 306 attached to the
panel and wherein the flex cage is capable of being made from a flexible material (see paras 0071-0072).
Also note the sensors at 322.
Regarding claims 5, 8 ,9 as broadly claimed, these limitations are capable of being met.
Claim(s) 1,5,6,8,9,13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by over Grice
U.S. 2014/0215694.
Regarding claim 1 Grice shows applicant’s prior device with which they are well familiar
including An energy absorption system, comprising: a support surface 11; and a first flex cell 30,38 coupled to the support surface, wherein the first flex cell includes a ‘panel’, a flex cage attached to the panel, and
wherein the flex cage is made from a resilient material that allows deformation of the flex cage
when a force is applied to the first flex cell.
Regarding claims 5,6,8,9,13 as readily apparent from the drawings these requirements are met.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is
not identically disclosed as set forth in section 102, if the differences between the claimed invention
and the prior art are such that the claimed invention as a whole would have been obvious before the
effective filing date of the claimed invention to a person having ordinary skill in the art to which the
claimed invention pertains. Patentability shall not be negated by the manner in which the invention
was made.
Claim s 2,4,14,15,17,18,19,21,22,24,25 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Krueger U.S. 2014/0208486 in view of Dias Magalhaes Queiroz 5,632,473.
Regarding claims 2,14 Krueger lacks specifically showing a flex cage 304,306 having a plurality of
ribs.
The reference to Dias Magalhaes Queiroz shows s similar type of spring to that of Krueger but
having a plurality of ribs/slats in figures 1a,1b and in other embodiments that the ribs may be
curved.
Since Krueger permits variability in the design of the spring elements per para 0072 and the
shape of the spring is structurally similar to that of Dias Magalhaes Queiroz one having ordinary
skill in the art at the time the invention was effectively filed would have found it obvious to have
substituted a spring as taught by Dias Magalhaes Queiroz for the ones of Krueger simply to tailor
the helmet to specific applications (i.e. different supports/people).
Regarding claims 4,15 these limitations are met.
Regarding claim 18 note the sensors at 320,322 and the discussion in paras 0073-0081.
Regarding claim 19 simply to have ‘implanted’ the ribs into the panel (by some form of fastener
or other connection) would have been obvious as an alternative means of attachment.
Regarding claims 21,22,24,25 these limitations are considered to be met as broadly claimed.
Claim s 3 ,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krueger U.S.
2014/0208486 / Dias Magalhaes Queiroz , as applied to claim 2, and further in view of Ahern et al.
6,460,837.
Regarding claims 3,16 Krueger, as modified, lacks showing that the ribs can be of different
lengths.
The reference to Ahern shows an energy absorbing system similar to the two aforementioned
references where the ‘filaments’ can take on different lengths and/or shapes and be made from
different materials. See bottom of col 4 over to the top of col 5 and bottom of col 7.
One having ordinary skill in the art before time the invention was effectively filed would have
found it obvious to have made the ribs of Krueger, as modified by Dias Magalhaes Queiroz, from
different lengths simply to tailor the helmet to specific applications (i.e. different
supports/people).
Claim 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Krueger U.S.
2014/0208486 / Dias Magalhaes Queiroz , as applied to claim 2, and further in view of Smith 5,149,066
or Johnson 3,417,950.
Regarding claim 6 lacking in Krueger as modified, is a specific showing of the 'dome' shape of the
flex cage device.
However, it would have been obvious to have modified the spring arrangement of Krueger into
a 'dome' shape as taught by Johnson or Smith, simply as the substitution of one well known type
of spring arrangement for another, for the reasons expressed previously above.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krueger U.S.
2014/0208486 / Dias Magalhaes Queiroz , as applied to claim 1, and further in view of Cohen U.S.
2014/0196198.
Regarding claim 7 Krueger as modified lacks specifically using and adhesive or glue for securing
the flex cell to the surface.
Cohen shows a similar multilayered Helmet device to that of Krueger and states that different
forms of attachment may be used. See paragraphs 0020,0059.
It would have been obvious to one of ordinary skill in the art before time the invention was
effectively filed to have modified Krueger, in part, with glue provided on the ‘flex cells’
to additionally affix them to the support surface simply to provide extra securement.
10. Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krueger U.S.
2014/0208486 / Dias Magalhaes Queiroz , as applied to claim 1, and further in view Matich 5,833,796.
Regarding claim 10 Krueger as modified lacks specifically stating the device could also be applied
to traffic barriers.
Matich shows a shock absorption device that could be applied to helmets and also be applied to
traffic barriers. See col 11 lines 40-45.
It would have been obvious to one of ordinary skill in the art at the time the invention was
effectively filed to have modified Krueger so that it could also be applied to traffic barriers,
as taught by Matich simply as a known alternative application of a shock absorption device.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grice in view of Cohen
U.S. 2014/0196198.
Regarding claim 7 Grice lacks specifically using and adhesive or glue for securing the flex cell to
the surface.
	Cohen shows a similar multilayered Helmet device to that of Grice and states that different
forms of attachment may be used. See paragraphs 0020,0059.
It would have been obvious to one of ordinary skill in the art at the time the invention was
effectively filed to have modified Grice, in part, with glue provided on the ‘flex cells' to additionally affix
them to the support surface simply to provide extra securement.
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable Grice in view Matich
5,833,796.
Regarding claim 10 Grice as modified lacks specifically stating the device could also be applied to
traffic barriers.
Matich shows a shock absorption device that could be applied to helmets and also be applied to
traffic barriers. See col 11 lines 40-45.
It would have been obvious to one of ordinary skill in the art at the time the invention was
effectively filed to have modified Grice so that it could also be applied to traffic barriers, as taught by
Matich simply as a known alternative application of a shock absorption device.

Allowable Subject Matter
Claims 11,12,20 are objected to as being dependent upon a rejected base claim, but
would be allowable if rewritten in independent form including all of the limitations of the base claim and
any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657